Citation Nr: 0323153	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression and 
anxiety as secondary to service-connected lung cancer.

3.  Entitlement to service connection for acid reflux disease 
as secondary to PTSD.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS) as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Attorney Antonio E. Bendezu





ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Houston, 
Texas.

In January 2001, the veteran's representative submitted a 
statement on his behalf addressing whether the veteran had 
filed timely notice of disagreements with several denials.  
This serves as a notice of disagreement with the RO's 
September 2000 and January 2001 determinations that the 
veteran had not timely appealed prior denials of entitlement 
to service connection for residuals of stroke secondary to 
carcinoma of the lung, service connection for dementia 
secondary to cardiovascular accident (CVA), service 
connection for coronary obstructive pulmonary disease (COPD) 
secondary to nicotine dependence and clear and unmistakable 
error (CUE) determination that COPD was erroneously included 
in the evaluation of squamous cell carcinoma, status post 
left upper lobe lobectomy.  This matter is further addressed 
in the remand portion.

The veteran is noted to have filed a claim for benefits under 
38 U.S.C.A. § 1151 to which the RO responded with a letter 
notifying of VA's duty to assist in January 2002.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
clarification, consideration and appropriate adjudicative 
action if/as warranted.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

In October 2002 the Board undertook additional development on 
the enumerated issues pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  



In January 2003 the Board provided notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  

The matter was returned to the Board prior to the completion 
of the development requested by the Board.  Specifically, it 
is noted that the veteran did submit a stressor statement in 
February 2003, in which he alleged having been subjected to 
heavy attack his first night in Donh Tam, when an ammo dump 
was hit.  

The stressor statement also alleged that a few days later he 
helped load bodies into a helicopter.  There has been no 
apparent follow up by the RO to attempt to verify these most 
recently claimed stressors.

Furthermore, regarding the VA examinations requested by the 
Board in its development request, the Board notes that the 
veteran's representative has argued that the examinations 
currently associated with the claims file are sufficient for 
a favorable disposition of the claims, and that further 
examinations are not needed.  

To the contrary, the Board finds that the examinations 
currently of record are not sufficient for proper 
adjudication of the enumerated claims.  

Although a VA PTSD examination was undertaken in June 2000, 
at the time of this examination, none of the claimed 
stressors had been verified.  In order for an examination to 
be sufficient for the purpose of determining whether service 
connected PTSD exists, it must include a review only of those 
stressors that have been verified by credible supporting 
evidence.  See 38 C.F.R. § 3.304 (f) (2002).  

Moreover, the June 2003 VA PTSD examination failed to address 
the question of whether the veteran has a depression or 
anxiety disorder that is caused or aggravated by his service-
connected lung carcinoma.  




Regarding the additional evidence requested by the Board 
addressing the issues of entitlement to service connection 
for acid reflux disease and IBS as secondary to PTSD, the 
Board finds that these issues are intertwined with the issue 
of entitlement to service connection for PTSD.  

In light of this, and in light of the fact that there appears 
to have been some confusion on the part of the veteran as to 
his obligation to assist the VBA AMC in obtaining treatment 
records (shown by his returning VA form 21-4142 consent forms 
which are blank except for his signature), the Board finds 
that another opportunity should be afforded to obtain any 
records of treatment for IBS and acid reflux disease.  

The Board further notes that the RO has yet to send a 
development letter advising the veteran of the provisions of 
the VCAA, regarding the enumerated issues.  

The duty to assist letters sent regarding these issues, 
including the December 2001 letter and the letter notifying 
the veteran of Board development sent in January 2003, make 
no reference to the VCAA.  The RO has also not included the 
VCAA in its September 2000 Statement of the Case or its June 
2002 Supplemental Statement of the Case.

Finally, as noted in the introduction above, the veteran's 
service representative has, in effect, submitted a timely 
notice of disagreement as to whether the veteran timely 
appealed prior denials of entitlement to service connection 
for residuals of stroke secondary to carcinoma of the lung, 
service connection for dementia secondary to CVA, service 
connection for COPD secondary to nicotine dependence and a 
CUE determination that COPD was erroneously included in the 
evaluation of squamous cell carcinoma, status post left upper 
lobe lobectomy.  



Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).  In the veteran's 
case at hand, the RO has not had an opportunity to issue a 
statement of the case as to the issue of whether the veteran 
timely appealed the above issues.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  

The VBA AMC should advise the appellant 
that he has up to one year after a VCAA 
notice letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the one-year 
time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

3.  The VBA AMC should prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors; provide USASCRUR 
with a description of all alleged 
stressors identified by the veteran, to 
include a copy of the stressor statement 
provided by the veteran in February 2003; 
and provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  If further clarification of 
the veteran's claimed stressors is 
necessary, he should be contacted with a 
request for such clarification.  

4.  The VBA AMC should again ask the 
veteran to identify all VA and non-VA 
health care providers who have treated 
him for acid reflux disease and irritable 
bowel syndrome and obtain records from 
each health care provider identified.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
ascertain the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s) found present, including his 
claimed PTSD, anxiety and depression.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  




The examiner must be sent and review the 
following instructions for review prior 
to the examination:  1.  Only verified 
stressors can be considered by the 
examiner for the purpose of determining 
whether any stressors in service have 
resulted in PTSD;

2.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

3.  If the stressors satisfy the criteria 
to support a diagnosis of PTSD, the 
examination should proceed to include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales; 

4.  If PTSD is diagnosed, the examiner 
MUST enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner MUST identify the 
stressor(s) supporting the diagnosis; 

5.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders such 
as anxiety disorder or depression, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

If depression and/or anxiety is/are 
diagnosed and found not related to 
service on any basis, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that such 
disorder(s) was/were caused or aggravated 
by his service-connected lung carcinoma.  
If such aggravation is determined to be 
presented, the examiner must address the 
following medical issues:

1.  The baseline manifestations which are 
due to the effects of anxiety and 
depression;

2.  The increased manifestations which, 
in the examiner's opinions, are 
proximately due to the service-connected 
lung cancer based on medical 
considerations; and

3.  The medical considerations supporting 
an opinion that increased manifestations 
of anxiety and depression are proximately 
due to service-connected lung cancer.

The report of the examination should 
include a complete rationale for all 
opinions expressed and conclusions 
reached.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures, including additional 
examination and medical opinions if 
deemed warranted.  

The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

8.  The VBA AMC should issue a statement 
of the case as to whether the veteran 
timely appealed prior denials of the 
following issues:  Entitlement to service 
connection for residuals of stroke 
secondary to carcinoma of the lung, 
service connection for dementia secondary 
to CVA, service connection for COPD 
secondary to nicotine dependence and a 
CUE determination that COPD was 
erroneously included in the evaluation of 
squamous cell carcinoma, status post left 
upper lobe lobectomy.  

The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

9.  The VBA AMC should readjudicate the 
issues of entitlement to service 
connection for PTSD, service connection 
for depression and anxiety secondary to 
service-connected lung cancer and service 
connection for acid reflux disease and 
IBS as secondary to PTSD.

This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
June 2002 supplemental statement of the 
case (SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examinations may adversely affect the outcome of his claim 
for service connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


